Citation Nr: 0926120	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-16 939	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease/bronchitis.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from July 1968 
to July 1970. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied, in pertinent part, service 
connection for chronic obstructive pulmonary 
disease/bronchitis and PTSD.

In March 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1968 to July 1970. 

2.	On June 10, 2009 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Huntington, West Virginia, that the appellant died in May 
2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 10, 2009, the Board was notified by the RO that the 
Veteran died in May 2009.

Unfortunately, as the appellant died during the pendency of 
the appeal, this appeal does not survive his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




		
K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


